UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. CV 18-1157 AB vaRW) Date November 8, 2018

 

Title Tucker V. Swain

 

Present: The Honorable Michael R. Wilner

 

 

Veronica Piper n/a
Deputy Clerk C ourt Repolter / Recorder
Attorneys Present for Petitioner: Attorneys Present for Respondent:
None present None present
Proceedings: ORDER TO SHOW CAUSE RE: DISMISSAL
l. The Court previously issued a screening order noted several crucial apparent

defects with Petitioner’s habeas petition. In August 2018, the Court gave Petitioner additional
time to respond to the Court’s screening order. (Docket # 9.) The Court extended Petitioner’s
deadline to September 28. However, to date, Petitioner has not filed anything further in this
action.

2. It is ORDERED that Petitioner show cause Why this action should not be
dismissed Petitioner may discharge this order by filing: (a) his substantive response to the
Court’s screening order; and (b) an explanation as to Why he failed to comply With the Couit’s
previous deadline. Petitioner’s submissions Will be due by December 7.

3. Altematively, Petitioner may voluntarily dismiss this action Without further
consequence

Failure to tile a timely submission as directed above will result in a recommendation
that this action be dismissed for failure to prosecute and obey Court orders pursuant to
Federal Rule of Civil Procedure 41(b).

CV-90 (10/08) CIVIL MINUTES - GENERAL Page l of l

